                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-011-MOC-DCK

 LONNIE BILLARD,                                    )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 CHARLOTTE CATHOLIC HIGH                            )
 SCHOOL, MECKLENBURG AREA                           )
 CATHOLIC SCHOOLS, and ROMAN                        )
 CATHOLIC DIOCESE OF CHARLOTTE,                     )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 66) filed by Joshua D. Davey, concerning Moses M. Tincher,

on September 14, 2020. Moses M. Tincher seeks to appear as counsel pro hac vice for Defendants,

Charlotte Catholic High School, Mecklenburg Area Catholic Schools, and Roman Catholic

Diocese of Charlotte. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 66) is GRANTED. Moses M.

Tincher is hereby admitted pro hac vice to represent Defendants.


                                      Signed: September 14, 2020




      Case 3:17-cv-00011-MOC-DCK Document 67 Filed 09/14/20 Page 1 of 1
